      2:19-cr-00441-DCN       Date Filed 07/12/19       Entry Number 33     Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISON


UNITED STATES OF AMERICA,           )
                                    )            Criminal No.: 2:19-cr-00441-DCN
  vs.                               )
                                    )
AMIR GOLESTAN,                      )
MICFO, LLC                          )
                                    )
               Defendants.          )
____________________________________)

        DEFENDANTS’ RESPONSE TO THE UNITED STATES’ MOTION FOR
                        RECIPROCAL DISCOVERY

       The Defendants, Amir Golestan and Micfo, LLC, by and through their undersigned

attorneys, hereby respectfully respond to the United States’ July 2, 2019 Motion for Reciprocal

Discovery [Entry Number 26] as follows:

       A. At this time, Defendants are not in possession of any prior statements given by

          witnesses, other than the Defendant himself, whom Defendants expect to call at trial.

          Defendants reserve the right to supplement this response and will produce any such

          statements that are subsequently identified in accordance with the requirements of

          Federal Rule of Criminal Procedure 26.2.

       B. Pursuant to Federal Rule of Criminal Procedure 16(b)(1)(A), Defendants produce

          herewith all books, papers, documents photographs, tangible objects, or copies of

          portions thereof, in their possession, custody, or control which Defendants intend to

          introduce as evidence in chief that are not already in the possession, custody, or

          control of the United States. Defendants reserve the right to supplement this response

          prior to trial should such additional items be identified.
     2:19-cr-00441-DCN         Date Filed 07/12/19       Entry Number 33        Page 2 of 2




       C. Pursuant to Federal Rule of Criminal Procedure 16(b)(1)(B) and the United States

          request, Defendants produce herewith all results or “reports of . . . scientific tests or

          experiments made in connection with the particular case” that the Defendants intend

          to use in the Defendants’ case in chief at trial, or such reports as were prepared by a

          witness Defendants intend to call and which relate to the witness’s testimony, that are

          within Defendants’ possession, custody or control and are not already in the

          possession, custody, or control of the United States. Defendants reserve the right to

          supplement this response prior to trial should such additional reports be identified.

       D. Defendants’ do not intend to offer a defense of alibi and therefore have no information

          or documents responsive to this request.




                                 NELSON MULLINS RILEY & SCARBOROUGH LLP

                                 By: s/ E. Bart Daniel
                                    E. Bart Daniel
                                    Federal Bar No. 403
                                     E-Mail: bart.daniel@nelsonmullins.com
                                     John C. McElwaine
                                     Federal Bar No. 6710
                                     E-Mail: john.mcelwaine@nelsonmullins.com
                                     Matthew W. Orville
                                     Federal Bar No. 12533
                                     E-Mail: matt.orville@nelsonmullins.com
                                     151 Meeting Street / Sixth Floor
                                     Post Office Box 1806 (29402-1806)
                                     Charleston, SC 29401-2239
                                     (843) 853-5200

                                     Attorneys for Amir Golestan and Micfo, LLC

July 12, 2019

Charleston, South Carolina
